DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 7/20/2020 has been considered. An initialed copy of form 1449 is enclosed herewith.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "214" and "504" have both been used to designate voltage-to-current (Vtol) converter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner and Applicant’s Rep discussed the proposed amendment in the light of Figure 4 of the subject application. Examiner will consider the proposed amendment upon 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu et al. (US 5504408 A).
Re. claim 1, Tu Fig. 7 discloses a stepper motor driver (M), comprising:
an H-bridge  including first and second outputs (see driver 75 also depicted in Fig. 8), the H-bridge includes a low-side transistor (82 or 84) coupled between the first output and a ground (Fig. 8);
a reference current circuit configured to produce a reference current (Iref), the reference current circuit having a reference output (Iref);
an averager circuit (76) including an input and output, the input of the averager circuit is coupled to the first output of the H-bridge (75); and
a comparator (71) including first and second comparator inputs, the first input of the comparator is coupled to the output of the average circuit (i) and the second input of the comparator is coupled to the reference output (Iref).

Re. claims 12 and 17,  A stepper motor driver for a motor, comprising:

a reference current circuit configured to produce a reference current, the reference current circuit having a reference output;
an averager current controller (76) coupled to the low-side transistor (82 or 84)  and configured to generate an averaging signal  responsive to an average current level (i) through the low-side transistor (82 or 84) ;
the H-bridge configured to control current through a motor coil responsive to the averaging signal (signals D1-4 are generated to control current through a motor coil responsive to the averaging signal.
Re. claim 19, Tu discloses a digital logic circuit (72-74) configured to control the H-bridge (75).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 5504408 A).
Re. claim 18, Tu discloses a comparator that compares a voltage  of the low-side transistor (proportional to current of the low side transistor) to the reference signal Iref. It does not teach the comparator has an offset to adjust. It obvious that comparator has the feature of adjusting the offset in order  to make the differential DC voltage required between the inputs of comparator.
Allowable Subject Matter
6.	Claims 2-11, 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID BOUZIANE/Examiner, Art Unit 2846